DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP S63-045539 Y2 to Inaba (Inaba). A machine translation was relied upon for the basis of this rejection.
In reference to claim 1, Inaba discloses a muffler system comprising: an exhaust passage (13, 14, 15; Fig. 4) configured to allow a flow of an exhaust gas; and a first muffler (16) that is an expansion chamber muffler (p. 2, second full paragraph describes 16 as functioning as an expansion chamber) and disposed in the exhaust passage, wherein the first muffler is situated upstream of a first position in a flow direction of the exhaust gas, the first position being located away from an upstream end of the exhaust passage by one third of an entire length of the exhaust passage (p. 2, second full paragraph discloses l1 as being located at a distance of 1/5 L, which is upstream of a first position located at 1/3 L).
In reference to claim 2, Inaba discloses the muffler system according to claim 1, further comprising a second muffler (17 or 18), wherein the second muffler is either a resonance type muffler (18 is disclosed as a resonator; p. 2, first full paragraph) or an expansion chamber muffler (17 is disclosed as an expansion chamber; p. 2, second full paragraph) and disposed downstream of the first muffler in the exhaust passage.
In reference to claim 3, Inaba discloses the muffler system according to claim 2, wherein the second muffler is the resonance type muffler (18 is disclosed as a resonator; p. 2, first full paragraph).
In reference to claim 4, Inaba discloses the muffler system according to claim 2, wherein the second muffler is the expansion chamber muffler (17 is disclosed as an expansion chamber; p. 2, second full paragraph).
In reference to claim 5, Inaba discloses the muffler system according to claim 2, wherein the second muffler is situated at a position where an antinode of a stationary wave is formed by the first muffler (p. 2, last paragraph: ½ wavelength, corresponding to an antinode, is equal to 2/5L; 17 is located at a distance of 2/5 L from 16 – p. 2, first full paragraph).
In reference to claim 6, Inaba discloses the muffler system according to claim 5, wherein the second muffler is situated at a position where an antinode of a stationary wave of a first mode is formed by the first muffler (again, p. 2, last paragraph: ½ wavelength, corresponding to an antinode, is equal to 2/5L; 17 is located at a distance of 2/5 L from 16 – p. 2, first full paragraph).
In reference to claim 7, Inaba discloses the muffler system according to claim 5, wherein the second muffler is situated at a position where an antinode of a stationary wave of a second mode is formed by the first muffler (if the left position of 18 in Fig. 4 is interpreted as the second muffler, the distance of 1/5 L would correspond to the antinode of the second mode).
In reference to claim 8, Inaba discloses the muffler system according to claim 5, further comprising a third muffler (17 is interpreted as the second muffler; 18, right, is interpreted as the third), wherein the third muffler is either a resonance type muffler (p. 2, second full paragraph) or an expansion chamber muffler and disposed downstream of the first muffler in the exhaust passage, and wherein the second muffler is situated at a position where an antinode of a stationary wave of a first mode is formed by the first muffler (at the distance of 2/5 L, and the third muffler is situated at a position where an antinode of a stationary wave of a second mode is formed by the first muffler (3/5 L from 16).	
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JP 2011-089487A, WO 2009/031012A2, US 4,926,635A and US 3,807,527A each also appear to anticipate at least claims 1-6.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MATTHIAS whose telephone number is (571)272-5168. The examiner can normally be reached M-Th 9am - 7pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi III can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN R MATTHIAS/Primary Examiner, Art Unit 3746                                                                                                                                                                                           
14 June 2022